COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


SHIRLEY SIMMONS
                                                                MEMORANDUM OPINION*
v.     Record No. 2596-03-1                                         PER CURIAM
                                                                  FEBRUARY 24, 2004
MARSHALL DARDEN


                   FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                                 Marc Jacobson, Judge

                 (Curtis T. Brown, on brief), for appellant.

                 (André A. Foreman, on brief), for appellee.


       Shirley Simmons appeals the September 16, 2003 order of the circuit court denying her

motion to disallow a reduction in Marshall Darden’s child support obligation. On appeal, Simmons

contends the trial court erred by ruling (1) severance pay invested by Darden into an individual

retirement account should not be considered as imputed income; and (2) Darden could receive a

reduction in his child support obligation following his voluntary retirement. Upon reviewing the

record and briefs, we conclude that this appeal is without merit. Accordingly, we summarily affirm

the decision of the trial court. See Rule 5A:27.

                                               Analysis

       Simmons’ counsel endorsed the court’s order “Seen and Objected to” and did not

particularize the basis for her objection. The parties’ written statement of facts also contains no

information regarding the basis for Simmons’ objection to the order.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       Rule 5A:18 provides that “[n]o ruling of the trial court . . . will be considered as a basis

for reversal unless the objection was stated together with the grounds therefor at the time of the

ruling, except for good cause shown or to enable the Court of Appeals to attain the ends of

justice.” “Ordinarily, endorsement of an order ‘Seen and objected to’ is not specific enough to

meet the requirements of Rule 5A:18 because it does not sufficiently alert the trial court to the

claimed error.” Herring v. Herring, 33 Va. App. 281, 286, 532 S.E.2d 923, 926 (2000) (quoting

Mackie v. Hill, 16 Va. App. 229, 231, 429 S.E.2d 37, 38 (1993)). Therefore, Rule 5A:18 bars

our consideration of Simmons’ arguments on appeal. Moreover, the record does not reflect any

reason to invoke the good cause or ends of justice exceptions to Rule 5A:18.

       Accordingly, we summarily affirm the decision of the trial court. See Rule 5A:27.

                                                                                           Affirmed.




                                                -2-